Exhibit 10.38
EIGHTH AMENDMENT TO SECOND AMENDED
AND RESTATED FINANCING AGREEMENT
     THIS EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED FINANCING AGREEMENT
(“this Agreement”) entered into on this 31st day of March, 2009, to be
effective, unless another effective date is otherwise herein specified,
March 27, 2009, is by and among The CIT Group/Business Credit, Inc. (“CIT”),
Wachovia Bank, N.A. (“Wachovia”), PNC Bank National Association (“PNC”), and
SunTrust Bank (“SunTrust”, together with CIT, Wachovia, and PNC, the “Existing
Lenders”), The Greinke Personal Living Trust, Frank P. Greinke, an individual
residing in Tacoma, Washington, Trustee (“Greinke Trust”) (the Greinke Trust
being herein referred to as the “Additional Lender”, and together with the
Existing Lenders, being herein collectively referred to as the “Lenders”), CIT
as administrative and collateral agent (“Agent”), United Fuel & Energy
Corporation, a Texas corporation (“United”), Three D Oil Co. of Kilgore, Inc., a
Texas corporation (“Three D”) and Cardlock Fuels System, Inc. a California
corporation (“Cardlock”) (United, Three D and Cardlock being herein individually
referred to as a “Company” and collectively referred to as the “Companies”), and
United Fuel & Energy Corporation, a Nevada corporation (“Parent”).
RECITALS
     A. Companies, Agent, and Lenders are the present parties to that certain
Second Amended and Restated Financing Agreement, dated as of March 27, 2007,
originally executed by United, Three D, Lenders, SunTrust and Agent (as amended
from time to time, the “Financing Agreement”).
     B. Companies have notified Agent and the Lenders that they anticipate that
they will fail to comply with the EBITDA financial covenant specified in
Section 7.10(c) of the Financing Agreement for the measurement period ending on
February 28, 2009, which would, consequently, result in an Event of Default
under Section 10.1(e) of the Financing Agreement.
     C. Consequently, Companies have requested that Agent and Required Lenders
amend certain financial covenants.
     D. Pursuant to the terms and conditions of this Agreement, each of the
Companies, Agent and Required Lenders are willing to amend the Financing
Agreement as hereinafter set forth (including reducing the aggregate Revolving
Line of Credit Commitment from $85,000,000 to $50,000,000).
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows, as
hereinafter set forth:

1



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions
     1.01 Capitalized terms used in this Agreement are defined in the Financing
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
Agreements
     2.01 Amendment to Section 1 of Financing Agreement; Additional New
Definition. Effective as of the date the conditions specified in Section 4.01 of
this Agreement have been satisfied in Agent’s credit judgment or waived by
Agent, Section 1 of the Financing Agreement is amended by adding thereto the
following new definition to be inserted in its proper alphabetical order and to
read in its entirety as follows:
     “Eighth Amendment shall mean that certain Eighth Amendment to Second
Amended and Restated Financing Agreement executed by Agent, Lenders, Companies
and Parent.”
     2.02 Amendment to Section 1 of Financing Agreement; Amendment and
Restatement of Definitions of “Applicable Base Rate Margin”, “Applicable LIBOR
Margin”, “Commitment”, “Initial Adjustment Date”, and “Revolving Line of
Credit”. Effective as of the date the conditions specified in Section 4.01 of
this Agreement have been satisfied in Agent’s credit judgment or waived by
Agent, Section 1 of the Financing Agreement is amended by amending and restating
the definitions of “Applicable Base Rate Margin”, “Applicable LIBOR Margin”,
“Commitment”, “Initial Adjustment Date”, “Revolving Line of Credit” to read in
their entirety as follows:
     “Applicable Base Rate Margin means, with respect to any amount outstanding
under the Revolving Loans or the Term Loans, as the case may be, which are Base
Rate Loans, the rate of interest per annum determined as set forth below:
     (a) during the period beginning the date of execution of the Eighth
Amendment until the Initial Adjustment Date: (i) as to the amount of Revolving
Loans outstanding on any day, 3.25%; and (ii) as to the amount of Term Loans
outstanding on any day, 3.50%; and
     (b) thereafter, on each Adjustment Date (beginning on the Initial
Adjustment Date) and continuing until the next Adjustment Date, the applicable
percent per annum set forth in the pricing table below opposite the relevant
Fixed Charge Coverage Ratio calculated as of the last day of the relevant Fiscal
Quarter for the six calendar month period ending on such day:

2



--------------------------------------------------------------------------------



 



APPLICABLE BASE RATE
MARGIN PRICING TABLE

              Applicable Base   Applicable Base Fixed Charge   Rate Margin  
Rate Margin Coverage Ratio   for Revolving Loans   for Term Loans
 
       
(i) Greater than or equal to 2.00 to 1.00
  (i) 2.50%   (i) 2.75%
 
       
(ii) Less than 2.00 to 1.00, but equal to or greater than 1.50 to 1.00
  (ii) 2.75%   (ii) 3.00%
 
       
(iii) Less than 1.50 to 1.00, but equal to or greater than 1.25 to 1.00
  (iii) 3.00%   (iii) 3.25%
 
       
(iv) Less than 1.25 to 1.00, but equal to or greater than 1.00 to 1.00
  (iv) 3.00%   (iv) 3.25%
 
       
(v) Less than 1.00 to 1.00, but equal to or greater than 0.85 to 1.00
  (v) 3.25%   (v) 3.50%
 
       
(vi) Less than 0.85 to 1.00
  (vi) 3.25%   (vi) 3.50%
 
       

All adjustments to the Applicable Base Rate Margin shall be implemented by the
Agent based on the financial statements and related officer’s certificate for
the relevant period delivered by the Companies to the Agent pursuant to
Paragraph 7.8(c) of Section 7 hereof, and shall take effect retroactively on the
Adjustment Date immediately succeeding the date of the Agent’s receipt of such
financial statements. Notwithstanding the foregoing: (a) no reduction in
Applicable Base Rate Margin shall occur on an Adjustment Date if a Default or an
Event of Default shall have occurred and be continuing on such Adjustment Date
or the date of the Agent’s receipt of the financial statements on which such
reduction is to be based; and (b) if the Companies fail to deliver the financial
statements on which any reduction in applicable margins is to be based within
ten (10) days of the due date for such items set forth in Paragraph 7.8(c) of
Section 7, then effective as of the due date for such financial statements, the
Applicable Base

3



--------------------------------------------------------------------------------



 



Rate Margin shall increase to the highest margin set forth in the table above
until the following Adjustment Date. Without limitation of any other provision
of this Financing Agreement or any other remedy available to Agent or Lenders
under any of the Loan Documents, if, as a result of any restatement of or other
adjustment to the financial statements delivered by the Companies to the Agent
pursuant to Paragraph 7.8(c) of Section 7 hereof or for any other reason, the
Agent determines that (y) the Fixed Charge Coverage Ratio as calculated by the
Companies as of any applicable date was inaccurate by more than 0.04 (for
example, the Fixed Charge Coverage Ratio is initially reported as 1.50 to 1.00,
but as corrected is 1.459 to 1.00) (a ‘Material Adjustment’) and (z) a proper
calculation of the Fixed Charge Coverage Ratio would have resulted in a
different Applicable Base Rate Margin for any period, then in the event of a
Material Adjustment (but not if a Material Adjustment has not occurred) (i) if
the proper calculation of the Fixed Charge Coverage Ratio would have resulted in
a higher Applicable Base Rate Margin for such period, the Companies shall
automatically and retroactively be obligated to pay to the Agent promptly on
demand by the Agent, an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period; and (ii) if the proper calculation of the
Fixed Charge Coverage Ratio would have resulted in a lower Applicable Base Rate
Margin for such period, the Agent shall have no obligation to repay any interest
or fees to the Companies; provided that if, as a result of any Material
Adjustment a proper calculation of the Fixed Charge Coverage Ratio would have
resulted in a higher Applicable Base Rate Margin for one or more periods and a
lower Applicable Base Rate Margin for one or more other periods (due to the
shifting of income or expenses from one period to another period or any similar
reason), then the amount payable by the Companies pursuant to clause (i) above
shall be based upon the excess, if any, of the amount of interest and fees that
should have been paid for all applicable periods over the amount of interest and
fees paid for all such periods.
     Applicable LIBOR Margin means, on any specific date, with respect to any
amount outstanding under the Revolving Loans or Term Loans, as the case may be,
which are LIBOR Loans, the rate of interest per annum determined as set forth
below:
     (a) during the period beginning the date of execution of the Eighth
Amendment until the Initial Adjustment Date: (i) as to the amount of Revolving
Loans outstanding on any day, 6.00%; and (ii) as to the amount of Term Loans
outstanding on any day, 6.25%; and
     (b) thereafter, on each Adjustment Date (beginning on the Initial
Adjustment Date) and continuing until the next Adjustment Date, the applicable
percent per annum set forth in the pricing table below opposite the relevant
Fixed Charge Coverage Ratio calculated as of the last day of the relevant Fiscal
Quarter for the six calendar month period ending on such day:

4



--------------------------------------------------------------------------------



 



APPLICABLE LIBOR MARGIN
PRICING TABLE

              Applicable LIBOR   Applicable LIBOR Fixed Charge   Margin for  
Margin for Term Coverage Ratio   Revolving Loans   Loans
 
       
(i) Greater than or equal to 2.00 to 1.00
  (i) 4.50%   (i) 4.75%
 
       
(ii) Less than 2.00 to 1.00, but equal to or greater than 1.50 to 1.00
  (ii) 4.75%   (ii) 5.00%
 
       
(iii) Less than 1.50 to 1.00, but equal to or greater than 1.25 to 1.00
  (iii) 5.00%   (iii) 5.25%
 
       
(iv) Less than 1.25 to 1.00, but equal to or greater than 1.00 to 1.00
  (iv) 5.25%   (iv) 5.50%
 
       
(v) Less than 1.00 to 1.00, but equal to or greater than 0.85 to 1.00
  (v) 5.50%   (iv) 5.75%
 
       
(vi) Less than 0.85 to 1.00
  (vi) 6.00%   (v) 6.25%
 
       

All adjustments to the Applicable LIBOR Margin shall be implemented by the Agent
based on the financial statements and related officer’s certificate for the
relevant period delivered by the Companies to the Agent pursuant to
Paragraph 7.8(c) of Section 7 hereof, and shall take effect on the Adjustment
Date immediately succeeding the date of the Agent’s receipt of such financial
statements. Notwithstanding the foregoing: (a) no reduction in Applicable
Margins shall occur on an Adjustment Date if a Default or an Event of Default
shall have occurred and be continuing on such Adjustment Date or the date of the
Agent’s receipt of the financial statements on which such reduction is to be
based; and (b) if the Companies fail to deliver the financial statements on
which any reduction in applicable margins is to be based within ten (10) days of
the due date for such items set forth in Paragraph 7.8(c) of Section 7, then
effective as of the due date for such financial statements, the Applicable LIBOR
Margin shall increase to the highest margin set forth in the table above until
the following

5



--------------------------------------------------------------------------------



 



Adjustment Date. Without limitation of any other provision of this Financing
Agreement or any other remedy available to Agent or Lenders under any of the
Loan Documents, if, as a result of any restatement of or other adjustment to the
financial statements delivered by the Companies to the Agent pursuant to
Paragraph 7.8(c) of Section 7 hereof or for any other reason, the Agent
determines that (y) the Fixed Charge Coverage Ratio as calculated by the
Companies as of any applicable date was inaccurate and such inaccuracy
constitutes a Material Adjustment and (z) a proper calculation of the Fixed
Charge Coverage Ratio would have resulted in a different Applicable LIBOR Margin
for any period, then in the event of a Material Adjustment (but not if a
Material Adjustment has not occurred) (i) if the proper calculation of the Fixed
Charge Coverage Ratio would have resulted in a higher Applicable LIBOR Margin
for such period, the Companies shall automatically and retroactively be
obligated to pay to the Agent promptly on demand by the Agent, an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period;
and (ii) if the proper calculation of the Fixed Charge Coverage Ratio would have
resulted in a lower Applicable LIBOR Margin for such period, the Agent shall
have no obligation to repay any interest or fees to the Companies; provided that
if, as a result of any Material Adjustment a proper calculation of the Fixed
Charge Coverage Ratio would have resulted in a higher Applicable LIBOR Margin
for one or more periods and a lower Applicable LIBOR Margin for one or more
other periods (due to the shifting of income or expenses from one period to
another period or any similar reason), then the amount payable by the Companies
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest and fees that should have been paid for all applicable
periods over the amount of interest and fees paid for all such periods.
     Commitment shall mean, as to any Lender, the amount of the commitment for
such Lender set forth on the signature page to the Eighth Amendment or in the
Assignment and Transfer Agreement to which such Lender is a party, as such
amount may be reduced or increased in accordance with the provisions of
Paragraph 13.4(b) of Section 13 or any other applicable provisions of this
Financing Agreement.
     Initial Adjustment Date shall mean the tenth day after delivery to Agent
pursuant to Paragraph 7.8(c) of Section 7 hereof of the financial statements of
the Companies for the month ending on June 30, 2009.
     Revolving Line of Credit shall mean the aggregate commitment of the Lenders
to make loans and advances pursuant to Section 3 and issue Letters of Credit
Guaranties to the Companies in the aggregate amount equal to the aggregate
Revolving Line of Credit Commitment for each Lender as set forth on the
signature page of the Eighth Amendment or in the Assignment and Transfer
Agreement to which such Lender is a party, as such amount may be reduced or
increased in accordance with the provisions of Paragraph 13.4(b) of Section 13
or any other applicable provision of this Financing Agreement.”

6



--------------------------------------------------------------------------------



 



     2.03 Amendment to Section 7.10(c). Effective as of the date the conditions
specified in Section 4.01 of this Agreement have been satisfied in Agent’s
credit judgment or waived by Agent, Section 7.10(c) of the Financing Agreement
is hereby amended and restated to read in its entirety as follows:
     “(c) Maintain EBITDA of not less than the amount set forth below for
(i) the month ending each of February 28, 2009, March 31, 2009 and April 30,
2009 and (ii) the six calendar month period ending on May 31, 2009:

      Date   Minimum EBITDA
 
   
(i) February 28, 2009
  (i) ($450,000)
 
   
(ii) March 31, 2009
  (ii) ($325,000)
 
   
(iii) April 30, 2009
  (iii) ($75,000)
 
   
(iv) May 31, 2009
  (iv) $4,785,000

     There shall be no minimum EBITDA financial covenant after the six calendar
month period ending on May 31, 2009.”
ARTICLE III
No Waiver
     3.01 No Waivers. Nothing contained herein shall be construed as a waiver by
Agent or any Lender of any covenant or provision of the Financing Agreement, or
any other Loan Document or any other contract or instrument between any Company
and/or Parent and Agent and/or any Lender, and neither Agent’s nor any Lender’s
failure at any time or times hereafter to require strict performance by any
Company and/or Parent of any provision thereof shall waive, affect or diminish
any right of Agent or any Lender thereafter to demand strict compliance
therewith. Each of Agent and each Lender hereby reserves all rights granted
under the Financing Agreement, and each other Loan Document and any other
contract or instrument between any Company and/or Parent and Agent and/or any
Lender.
ARTICLE IV
Conditions Precedent
     4.01 Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Agent:
     (a) Agent shall have received all of the following, each in form and
substance satisfactory to Agent (each of which shall be deemed to be a “Loan
Document” for purposes of the Financing Agreement):

7



--------------------------------------------------------------------------------



 



     (i) This Agreement, duly executed by Companies, Parent and Lenders, and
acknowledged and agreed to by Greinke Trust; and
     (ii) Such additional documents, instruments and information as Agent may
request.
     (b) The representations and warranties contained herein and in the
Financing Agreement, and the other Loan Documents, as each is amended hereby,
shall be true and correct as of the date hereof, as if made on the date hereof.
     (c) No Default or Event of Default shall have occurred and be continuing,
unless such Event of Default has been otherwise specifically waived in writing
by Agent and Lenders.
     (d) All corporate proceedings taken in connection with the transactions
contemplated by this Agreement and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
ARTICLE V
Ratifications, Representations and Warranties
     5.01 Ratifications. The terms and provisions set forth in this Agreement
shall modify and supersede all inconsistent terms and provisions set forth in
the Financing Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Agreement, the terms and provisions of the
Financing Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Each of the parties hereto agrees that
the Financing Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.
     5.02 Representations and Warranties. Each of each Company and Parent hereby
represents and warrants to Agent and each Lender that (a) the execution,
delivery and performance of this Agreement and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of each of each Company and Parent and
will not violate the Articles of Incorporation or Bylaws of any Company or
Parent; (b) the representations and warranties contained in the Financing
Agreement, as amended hereby, and any other Loan Document are true and correct
on and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; and (c) no Default or Event of Default
under the Financing Agreement, as amended hereby, has occurred and is
continuing, unless such Default or Event of Default has been specifically waived
in writing by Agent and each Lender. Each of each Company and Parent hereby
represents and warrants to Agent and each Lender that it is in full compliance
with all covenants and agreements contained in the Financing Agreement, and the
other Loan Documents, as amended hereby.
     5.03 Ratification of Guaranty. Parent hereby acknowledges and consents to
all of the terms and conditions of this Agreement and the Loan Documents and
hereby ratifies and confirms the Guaranty for the benefit of Agent and Lenders.
Guarantor hereby represents and acknowledges that it has no claims,
counterclaims, offsets, credits or defenses to the Loan

8



--------------------------------------------------------------------------------



 



Documents or the performance of its obligations thereunder. Guarantor agrees
that nothing contained in this Agreement or the Loan Documents shall adversely
affect any right or remedy of either Agent or Lenders under the Guaranty.
Guarantor hereby agrees that with respect to the Guaranty, all references in
such Guaranty to the “Obligations” shall include, without limitation, the
obligations of Companies to Agent and Lenders under the Financing Agreement, as
amended hereby. Guarantor hereby represents and acknowledges that the execution
and delivery of this Agreement and the other Loan Documents executed in
connection herewith shall in no way change or modify its obligations as a
guarantor, debtor, pledgor, assignor, obligor and/or grantor under its Guaranty
and each other Loan Document to which it is a party and shall not constitute a
waiver by either Agent or any Lender of any of either Agent’s or any Lender’s
rights against Guarantor.
ARTICLE VI
Miscellaneous Provisions
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Financing Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
Agreement, shall survive the execution and delivery of this Agreement and the
other Loan Documents, and no investigation by Agent or any Lender or any closing
shall affect the representations and warranties or the right of Agent or any
Lender to rely upon them.
     6.02 Reference to Financing Agreement. Each of the Financing Agreement and
the other Loan Documents and any and all other agreements, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Financing Agreement, as amended hereby, is
hereby amended so that any reference in the Financing Agreement and such other
Loan Documents to the Financing Agreement shall mean a reference to the
Financing Agreement as amended hereby.
     6.03 Expenses of Agent. Each of each Company and Parent agrees to pay on
demand all costs and expenses incurred by Agent in connection with the
preparation, negotiation and execution of this Agreement and the other Loan
Documents executed pursuant hereto, and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Agent’s legal counsel, and all costs and expenses incurred by Agent in
connection with the enforcement or preservation of any rights under the
Financing Agreement, as amended hereby, or any other Loan Document, including,
without limitation, the costs and fees of Agent’s legal counsel.
     6.04 Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Agreement is binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns, except neither any Company nor Parent may assign or transfer any of its
rights or obligations hereunder without the prior written consent of Agent and
each Lender.

9



--------------------------------------------------------------------------------



 



     6.06 Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by Agent
or any Lender to or for any breach of or deviation from any covenant or
condition by any Company or Parent shall be deemed a consent to or waiver of any
other breach of the same or any other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement
     6.09 Applicable Law. THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.
     6.10 Final Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     6.11 Release. EACH OF EACH COMPANY AND PARENT HEREBY ACKNOWLEDGES THAT IT
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY LENDER. EACH OF EACH COMPANY
AND PARENT HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES EACH
OF AGENT AND EACH LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AGREEMENT IS EXECUTED, WHICH ANY COMPANY OR PARENT MAY NOW OR HEREAFTER HAVE
AGAINST AGENT OR ANY LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER

10



--------------------------------------------------------------------------------



 



THE FINANCING AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AGREEMENT.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

11



--------------------------------------------------------------------------------



 



     EXECUTED ON THIS 31st DAY OF MARCH, 2009, TO BE EFFECTIVE AS OF THE
RESPECTIVE DATE INDICATED ABOVE.

            COMPANIES:

UNITED FUEL & ENERGY CORPORATION,
a Texas corporation
      By:   /s/ William C. Bousema       Name:   William C. Bousema     
Title:   Executive Vice President and
Chief Financial Officer        THREE D OIL CO. OF KILGORE, INC.,
a Texas corporation
      By:   /s/ William C. Bousema       Name:   William C. Bousema     
Title:   Executive Vice President and
Chief Financial Officer        CARDLOCK FUELS SYSTEM, INC.,
a California corporation
      By:   /s/ William C. Bousema       Name:   William C. Bousema     
Title:   Executive Vice President and
Chief Financial Officer     

            PARENT:

UNITED FUEL & ENERGY CORPORATION,
a Nevada corporation
      By:   /s/ William C. Bousema       Name:   William C. Bousema     
Title:   Executive Vice President and
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            AGENT:


THE CIT GROUP/BUSINESS CREDIT, INC.,
as Agent
      By:   /s/ Robyn Pingree       Name:   Robyn Pingree      Title:   Vice
President        LENDERS:


THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender
      By:   /s/ Robyn Pingree       Name:   Robyn Pingree      Title:   Vice
President       
Amount of Commitment:
$16,448,050.13
 
         
Amount of Revolving Line of Credit Commitment:
$15,000,000.00

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, N.A.,
as a Lender
      By:   Not Required to Sign       Name:         Title:          
Amount of Commitment:
$10,965,366.75
 
         
Amount of Revolving Line of Credit Commitment:
$10,000,000.00

 



--------------------------------------------------------------------------------



 



            PNC BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Ron Eckhoff       Name:  Ron Eckhoff      Title: Vice President 
     
Amount of Commitment:
$10,965,366.75
 
         
Amount of Revolving Line of Credit Commitment:
$10,000,000.00

 



--------------------------------------------------------------------------------



 



           
SUNTRUST BANK, as a Lender
      By:   /s/ William L. Otott       Name:  William L. Otott      Title:
Director       
Amount of Commitment:
$10,965,366.75
 
         
Amount of Revolving Line of Credit Commitment:
$10,000,000.00

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to this 31st day of March, 2009.

          THE GREINKE PERSONAL LIVING TRUST
    By:   /s/ Frank P. Greinke       Frank P. Greinke, Trustee           
Amount of Commitment:
$5,000,000.00  
 
       
Amount of Revolving Line of Credit Commitment:
$5,000,000.00  

 